  \
                                                                      USDSSDNY
                                                                      DOCUMENT
                                                                      ELECTRONICALLY FILED
  UNITED STATES DISTRICT COURT
                                                                      DOC#: ------e--~-
  SOUTHERN DISTRICT OF NEW YORK
  ------------------ - - - - - - - - - - - - - - - - - -   X
                                                                      DATE FILED: C/ei..3/ :/. /

  UNITED STATES OF AMERICA                                                ,~~...;::, ~
                                                               CONSENT PRELIMiliA      ORDER
                  -v. -                                        OF FORFEITURE/
                                                               MONEY JUDGMENT
  JEFFREY GOLDSTEIN,
                                                                18 Cr. 217 (KMW)
                          Defendant.

  ------------------------------------                     X


                  WHEREAS, on or about March 15, 2018, JEFFREY GOLDSTEIN (the "defendant"),

  was charged in an eight-count Indictment, 18 Cr. 217 (KMW) (the "Indictment''), with participating in

  a conspiracy to violate the Anti-Kickback Statute, in violation of Title 18, United States Code, Section

  371 (Count One); violating the Anti-Kickback Statute, in violation of Title 18, United States Code,

  Section 2 and Title 42, United States Code, Section 1320a-7b(b)(l)(B) (Count Two); conspiracy to

  commit Honest Services wire fraud, in violation of Title 18, United States Code, Section 1349 ( Count

  Three); aggravated identity theft, in violation of Title 18, United States Code, Section 1028A(a)(l),

  1028A(c)(5), and 2 (Count Four); and disclosing individually identifiable health information relating

 to another person, in violation of T,itle 18, United States Code, Section 2 and Title 42, United States

 Code, Sections 1320d-6(a)(3) and l320d-6(b)(l) (Count Eight);

                 WHEREAS, the Indictment included a forfeiture allegation as to Counts One and Two,

 seeking forfeiture to the United States, pursuant to Title 18, United States Code, Section 982(a)(7), any

 and all property, real and personal, that constitutes or is derived, directly and indirectly, from gross

proceeds traceable to the commission of the alleged offenses in Counts One and Two of the Indictment
                                                                                                        '
including but not limited to a sum of money in United States currency representing the amount of

proceeds traceable to the commission of alleged offenses in Counts One and Two of the Indictment
that the defendant personally obtained;
                   WHEREAS, on or about August 16, 2019, the defendant pled guilty to Count One of

the Indictment, pursuant to a plea agreement with the Government, wherein the defendant admitted the

forfeiture allegation with respect to Count One of the Indictment and agreed to forfeit to the United

States, pursuant to Title 18, United States Code, Section 928(a)(7), a sum of money equal to $196,000

in United States currency, representing proceeds traceable to the commission of the offense alleged in

Count One of the Indictment;

                   WHEREAS, the defendant consents to the entry of a money judgment in the amount

of $196,000 in United States currency, representing the amount of proceeds traceable to the offense

charged in Count One of the Indictment that the defendant personally obtained; and

                   WHEREAS, the defendant admits that, as a result of acts and/or omissions of the

defendant, the·:proceeds traceable to the offense charged in Count One of the Indictment that the

defendant personally obtained cannot be located upon the exercise of due.diligence.
               .                                                           .


               IT IS HEREBY STIPULATED AND AGREED, by and between the United States of

America, by its attorney Geoffrey S. Berman, United States Attorney, Assistant United States Attorney,

Noah Solowiejczyk of counsel, and the defendant, and his counsel, Marc Agnifilo, Esq., that:

               1.        As a result of the offense charged in Count One of the Indictment, to which the

defendant pled guilty, a money judgment in the amount of $196,000 in United States currency (the

"Money Judgment"), representing the amount of proceeds traceable to the offense charged in Count

One of the Indictment that the defendant personally obtained, shall be entered against the defendant.

               2.        Pursuant to Rule 32.2(b)(4) of the Federal Rules of Criminal Procedure, this

Consent Preliminary Order of Forfeiture/Money Judgment is final as to the defendant, JEFFREY

GOLDSTEIN, and shall be deemed part of the sentence of the defendant, and shall be included in the

judgment of conviction therewith.


                                                   2
                3.       All payments on the outstanding money judgment shall be made by

postal money order, bank or certified check, made payable, in this instance, United States Marshals

Service, and delivered by mail to the United States Attorney's Office, Southern District of New York,

Attn: Money Laundering and Transnational Criminal Enterprises Unit, One St. Andrew's Plaza, New

York, New York 10007 and shall indicate the defendant's name and case number.

                4.       The United States Marshals Service is authorized to deposit the payments on

the Money Judgment in the Assets Forfeiture Fund, and the United States shall have clear title to such

forfeited propercy.

                5.       Pursuant to Title 21, United States Code, Section 853(p), the United States is

authorized to seek forfeiture of substitute assets of the defendant up to the uncollected amount of the

Money Judgment

                6. .     Pursuant to Rule 32.2(b)(3) of the Federal Rules of.Criminal Procedure, the

United States Attorney's Office is authorized to conduct any discovery needed to identify, locate or

dispose of forfeitable property, including depositions, interrogatories, requests for production of

documents and the issuance of subpoenas.

                7.       The Court shall retain jurisdiction to enforce this Consent Preliminary Order of

Forfeiture/Money Judgment, and to amend it as necessary, pursuant to Rule 32.2 of the Federal Rules

of Criminal Procedure.

               8.        The Clerk of the Court shall forward three certified copies of this Consent

Preliminary Order of Forfeiture/Money Judgment to Assistant United States Attorney Alexander J.

Wilson, Co-Chief of the Money Laundering and Transnational Criminal Enterprises Unit, United

States Attorney' s Office, One St. Andrew's Plaza, New York, New York 10007.




                                                   3
'   I




                       9.      The signature page of this Consent Preliminary Order of Forfeiture/Money .

        Judgment may be executed in one or more counterparts, each of which will be deemed an original but

        all of which together will constitute one and the same instrument.

        AGREED AND CONSENTED TO:

        GEOFFREY S. BERMAN
        United States Attorney for the
        Southern District of New York



        By:
               NOAH SOLOWIEJCZYK
               Assistant United States Attorney
               One St. Andrew's Plaza
               New York, NY 10007
               (212) 637-2473


        JEFFREY GOLDSTEIN


        By:




        By:


               Brafman & Associates, P.C.
               7 67 Third A venue
               New York, NY 10017


        SO ORDERED:




        HONORABLE KJMBA M. WOOD
        UNITED STATES DISTRICT TIJDGE


                                                          4
